         Case 1:20-cv-00504-KK-JHR Document 1 Filed 05/26/20 Page 1 of 31




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO
                                   ALBUQUERQUE DIVISION

JEREMY MITCHELL,                                    )
                                                    )
                          Plaintiff,                )
                                                    )
v.                                                  )       Case No.:
                                                    )
BPL PLASMA, Inc.,                                   )
                                                    )
                          Defendant.                )



                                       NOTICE OF REMOVAL

         Defendant, BPL Plasma, Inc. (“BPL” or “Defendant”), hereby removes the state court

action described below to this Court based on federal question jurisdiction under 28 U.S.C. §§

1331 & 1441.
                                          BACKGROUND

         1.        On February 27, 2020, Plaintiff commenced a civil action denominated as Jeremy

Mitchell v. BPL PLASMA, Inc., Case No. D-1113-CV-2020-00133 (the “Complaint”) in the

Eleventh Judicial District Court for the State of New Mexico, McKinley County.

         2.        BPL was served on April 23, 2020. This removal is timely because this Notice is

being filed within 30 days of service on BPL. See 28 U.S.C. § 1446.

         3.        BPL submits this Notice of Removal without waiving any defenses to the claims

asserted by Plaintiff, without conceding that Plaintiff has pled claims upon which relief can be

granted, and without admitting that Plaintiff is entitled to any monetary or equitable relief

whatsoever (or that the damages he seeks may be properly sought).



NOTICE OF REMOVAL                                                                    PAGE 1
DocID: 4820-3869-8683.2
         Case 1:20-cv-00504-KK-JHR Document 1 Filed 05/26/20 Page 2 of 31




                            BASIS FOR REMOVAL – FEDERAL QUESTION

         4.        Plaintiff’s Complaint brings claims against BPL pursuant to the Americans with

Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12101 et seq., and Title VII of the Civil Rights

Act of 1964, as amended (“Title VII”), 42 U.S.C. § 2000e et seq.

         5.        Pursuant to 28 U.S.C. §1331, this Court has original jurisdiction over Plaintiff’s

ADA and Title VII claims.

         6.        Therefore, Plaintiff’s ADA and Title VII claims are removable pursuant to 28

U.S.C. §1441(a).

                                                VENUE

         7.        Venue is proper in this district under 28 U.S.C. §1441(a) because this district and

division embrace the place in which the removed action has been pending.

                                               NOTICE

         8.        BPL has provided written notice of the filing of this Notice of Removal to all

parties in this action and are filing a copy of this Notice of Removal with the clerk of the state

court where the action is pending pursuant to 28 U.S.C. §1446(d).

                          DOCUMENTS INCLUDED IN NOTICE OF REMOVAL

         9.        Pursuant to the Federal Rules of Civil Procedure, the following documents are

attached to this Notice.

         Exhibit A – Index of Matters Being Filed

         Exhibit B – Index of State Court File

         Exhibit C – List of Counsel of Record




NOTICE OF REMOVAL                                                                       PAGE 2
DocID: 4820-3869-8683.2
         Case 1:20-cv-00504-KK-JHR Document 1 Filed 05/26/20 Page 3 of 31




         WHEREFORE, PREMISES CONSIDERED, Defendant BPL prays that this Court take

jurisdiction of this action and issue all necessary orders and process to remove this action from

the Eleventh Judicial District Court for the State of New Mexico, McKinley County to the

United States District Court for New Mexico, Albuquerque Division.

                                            Respectfully submitted,

                                            /s/ Carleton Abney Davis
                                            Carleton Abney Davis
                                            NM Bar No. 28128
                                            2401 Aldrich Street, Unit #362
                                            Austin, TX 78723
                                            Telephone: 512-496-1423
                                            Email: joedavis.adr@outlook.com


                                            Kevin Koronka – Pro Hac Vice forthcoming
                                            TX Bar No. 24047422
                                            Leslie Basque – Pro Hac Vice forthcoming
                                            TX Bar No. 24093771
                                            HUSCH BLACKWELL LLP
                                            111 Congress Avenue, Suite 1400
                                            Austin, TX 78701
                                            Telephone: (512) 472-5456
                                            E-mail: kevin.koronka@huschblackwell.com

                                            ATTORNEYS FOR DEFENDANT




NOTICE OF REMOVAL                                                                  PAGE 3
DocID: 4820-3869-8683.2
         Case 1:20-cv-00504-KK-JHR Document 1 Filed 05/26/20 Page 4 of 31




                               CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing Notice of Removal has been served upon the
following on this the 26th day of May 2020:



         Donald G. Gilpin
         Christopher P. Machin
         GILPIN LAW FIRM, LLC
         6100 Indian School Road, NE
         Suite 115
         Albuquerque, NM 87110
         Counsel for Plaintiff

                                           /s/ Kevin Koronka
                                           Kevin Koronka



                          CERTIFICATE OF LOCAL COUNSEL

        I hereby certify that Kevin Koronka and Leslie Basque are members in good standing of
the State Bar of Texas.

                                           /s/ Carleton Abney Davis___
                                           Carleton Abney Davis




NOTICE OF REMOVAL                                                                PAGE 4
DocID: 4820-3869-8683.2
         Case 1:20-cv-00504-KK-JHR Document 1 Filed 05/26/20 Page 5 of 31



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO
                                   ALBUQUERQUE DIVISION

JEREMY MITCHELL,                                    )
                                                    )
                          Plaintiff,                )
                                                    )
v.                                                  )          Case No.:
                                                    )
BPL PLASMA, Inc.,                                   )
                                                    )
                          Defendant.                )


                                        EXHIBIT “A”
                               INDEX OF MATTERS BEING FILED


         1.        Notice of Removal to United States District Court;

         2.        Exhibit “A”: Index of Matters Being Filed;

         3.        Exhibit “B”: Index of State Court’s File;

         4.        Exhibit “C”: List of All Counsel of Record.




INDEX OF MATTER’S BEING FILED                                              PAGE 1
DocID: 4820-3869-8683.2
         Case 1:20-cv-00504-KK-JHR Document 1 Filed 05/26/20 Page 6 of 31



                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW MEXICO
                                     ALBUQUERQUE DIVISION

JEREMY MITCHELL,                                          )
                                                          )
                            Plaintiff,                    )
                                                          )
v.                                                        )    Case No.:
                                                          )
BPL PLASMA, Inc.,                                         )
                                                          )
                            Defendant.                    )


                                           EXHIBIT “B”
                                   INDEX OF STATE COURT’S FILE


            B-1           Register of Actions (Docket Sheet)               5/26/2020

            B-2           Plaintiff’s Original Petition                    2/27/2020

            B-3           Return Citation                                  4/23/2020

            B-4           Notice of Filing Notice of Removal               5/26/2020




INDEX OF STATE COURT’S FILE                                                 PAGE 1
DocID: 4820-3869-8683.2
Case 1:20-cv-00504-KK-JHR Document 1 Filed 05/26/20 Page 7 of 31




                      EXHIBIT B‐1
5/26/2020                                           Caselookup1- Case
                       Case 1:20-cv-00504-KK-JHR Document             Detail
                                                                  Filed  05/26/20 Page 8 of 31



     Case Lookup
                                                                                                                  Exit


                Name Search                       Case Number Search                        DWI Search

                 Case Detail


                                 Jeremy Mitchell v. BPL Plasma, Inc.

                                                       CASE DETAIL

                 CASE NUMBER                     CURRENT JUDGE            FILING DATE             COURT

         D-1113-CV-202000133                DePauli, Louis E., Jr.       02/27/2020        GALLUP DISTRICT



                                                  PARTIES TO THIS CASE

             PARTY TYPE          PARTY DESCRIPTION                   PARTY #               PARTY NAME

         D                  Defendant                         1                    BPL PLASMA, INC.

         P                  Plaintiff                         1                    MITCHELL JEREMY

                                                              ATTORNEY: MACHIN CHRISTOPHER P.

                                                              ATTORNEY: GILPIN DONALD G.




                                                 CIVIL COMPLAINT DETAIL

             COMPLAINT         COMPLAINT SEQ              COMPLAINT                              DISPOSITION
                                                                                   DISPOSITION
                DATE                    #                DESCRIPTION                                   DATE

         02/27/2020          1                     OPN: COMPLAINT
            COA SEQUENCE
                                                               COA DESCRIPTION
                  #

         1                   Miscellaneous

                       PARTY NAME                                    PARTY TYPE                       PARTY #




                                            REGISTER OF ACTIONS ACTIVITY

            EVENT DATE      EVENT DESCRIPTION              EVENT RESULT        PARTY TYPE    PARTY #     AMOUNT

         05/01/2020      SUMMONS RETURN                                        P             1

                         Return Summons - Def served 04-23-20

         04/07/2020

         02/27/2020      JURY DEMAND 6 PERSON                                  P             1

                         Demand for Jury Trial

         02/27/2020      OPN: COMPLAINT                                        P             1

                         Complaint for Discrimination and Retaliation on the Basis of Disability and Race




                                             JUDGE ASSIGNMENT HISTORY


https://caselookup.nmcourts.gov/caselookup/app                                                                           1/2
5/26/2020                                         Caselookup1- Case
                     Case 1:20-cv-00504-KK-JHR Document             Detail
                                                                Filed  05/26/20 Page 9 of 31
            ASSIGNMENT DATE          JUDGE NAME          SEQUENCE #   ASSIGNMENT EVENT DESCRIPTION

         02/27/2020             DePauli, Louis E., Jr.   1            INITIAL ASSIGNMENT


        Return        Print




                                                         ©2007 New Mexico Courts




https://caselookup.nmcourts.gov/caselookup/app                                                       2/2
Case 1:20-cv-00504-KK-JHR Document 1 Filed 05/26/20 Page 10 of 31




                       EXHIBIT B-2
Case 1:20-cv-00504-KK-JHR Document 1 Filed 05/26/20 Page 11 of 31
Case 1:20-cv-00504-KK-JHR Document 1 Filed 05/26/20 Page 12 of 31
Case 1:20-cv-00504-KK-JHR Document 1 Filed 05/26/20 Page 13 of 31
Case 1:20-cv-00504-KK-JHR Document 1 Filed 05/26/20 Page 14 of 31
Case 1:20-cv-00504-KK-JHR Document 1 Filed 05/26/20 Page 15 of 31
Case 1:20-cv-00504-KK-JHR Document 1 Filed 05/26/20 Page 16 of 31




                       EXHIBIT B‐3
                   Case 1:20-cv-00504-KK-JHR Document 1 Filed 05/26/20 Page 17 of 31




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 21442353
Notice of Service of Process                                                                            Date Processed: 04/24/2020

Primary Contact:           Carol Walker
                           BPL Plasma, Inc.
                           2801 Via Fortuna
                           Ste 400
                           Austin, TX 78746-7909

Entity:                                       BPL Plasma, Inc.
                                              Entity ID Number 3376451
Entity Served:                                BPL Plasma Inc.
Title of Action:                              Jeremy Mitchell vs. BPL Plasma Inc.
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Discrimination
Court/Agency:                                 McKinley County District Court, NM
Case/Reference No:                            D-1113-CV-2020-00133
Jurisdiction Served:                          New Mexico
Date Served on CSC:                           04/23/2020
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Donald G. Gilpin
                                              505-244-3861

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
     Case 1:20-cv-00504-KK-JHR Document 1 Filed 05/26/20 Page 18 of 31




                                         aIlu lu11M►1;"

  District Court: ELEVENTH JUDICIAL            Case Number:
  McKinley County, New Mexico                  D-1113-CV-2020-00133
  Court Address: 207 W. Hill Ave. 2°d Floor,
  Room 200, Gallup, NM 87301                   Assigned Judge: Louis E. DePauli, Jr.
  Court Telephone No.: 505=863-6816                            - -
  Plaintiff: Jeremy Mitchell,                 Deferidai
  V.                                          Address:
  Defendant: BPL PLASMA Inc.                    m an
                                           jw -+o~



                 TO THE ABOVE NAMED DEFENDAN.T(S): Take notice that
1.      A lawsuit has been filed against you. A copy of the lawsuit is attached. The Court issued
this Summons.
2.      You must respond to this lawsuit in writing. You must file your written response with. the
Court no later than thirty (30) days from the date you are served with this Summons. (The date
you are considered served with the Summons is determined by Rule 1-004 NMRA) The Court's
address is listed above.
3.      You must file (in person or by mail) your written response with the Court. When you file
your response, you must give or mail a copy to the person who signed the lawsuit.
4.     If you do not respond in writing, the Court may enter judgment against you as requested in
the lawsuit.
5.     You are entitled to a jury trial in most types of lawsuits. To ask for a jury trial, you must
request one in writing and pay a jury fee.
6.     If you need an interpreter, you must ask for one in writing.
7.     You may wish to consult a lawyer. You may contact the State Bar of New Mexico for help
finding a lawyer at www.nmbar.or ; 1-800-876-6657; or 1-505-797-6066.

Dated at Gallup, New Mexico, this          4/7/2020

WELDON J. NEFF
CLERK OF DISTRICT CO

                                                      /s/ Donald G. Gilpin
                                                      Signature of Attorney for Plaintiff
                      D1SM1CT"C0URT
                                                      Donald G. Gilpin
                                                      Christopher P. Machin
                                                      Gilpin Law Firm, LLC
                                 7ti~
                                                      6100 Indian School Rd. NE, Ste. 115
                             ~ ~00                    Phone: 505-244-3861 / Fax: 505-254-0044
                                                      ggd48(~a,aol.com
                                                      cmachin@,thegilpinlawfinn.com

    THIS SUMMONS IS ISSUED PURSUANT TO RULE 1-004 OF THE NEW MEXICO
             RULES OF CIVIL PROCEDURE FOR DISTRICT COURTS.


                                            Page 1 of 3
        Case 1:20-cv-00504-KK-JHR Document 1 Filed 05/26/20 Page 19 of 31




                                                      RETURN1

STATE OF NEW MEXICO                  )
                                     )ss
COUNTY OF                            1

I, being duly sworn, on oath, state that I am over the age of eighteen (18) years and not a party to this lawsuit, and that
I served this summons in                     county on the         day of                           , by delivering a copy
ofthis sunimons, with a copy of complaint attached, in the following manner:                       -- -- -

(check one box and fill in appropriate blanks)

[]       to the defendant                       (used when defendant accepts a copy of summons and complaint
or refuses to accept the summons and complaint)

[]     to the defendant by [mail] [courier service] as provided by Rule 1-004 NMRA (used when service is by mail
or commercial courier service).

A$er attempting to serve the summons and complaint on the defendant by personal service or by mail or commercial .
courier service, by delivering a copy of this summons, with a copy of complaint attached, in the following manner:

[]        to                                   a person over fifteen (15) years of age and residing at the usual place of
abode of defendant                         ,(used when the defendant is not presently at place of abode) and by mailing
by first class mail to the defendant at                          (insert defendant's last known mafling address) a copy
of the summons and complaint.

[]       to                           , the person apparently in charge at the actual place of business or employment
of the defendant and by mailing by first class mail to the defendant at                             (insert defendant's
business address) and by mailing the summons and complaint by first class mail to the defendant at
                      (insert defendant's last known mailing address).

[]        to                               , an agent authbrized to receive service of process for defendant


          to                       ,[parent] [guardian] [custodian] [conservator] [guardian ad litem] of defendant
                            (used when defendant is a minor or an incompetent person).

[]       to                                    (name of persoia),                                  ,(title of person
authorized to receive service. Use this alternative when the defendant is a corporation or an association subject to a
suit under a common name, a land grant board of trustees, the State of New Mexico or any political subdivfsfon)

Fees:


          Signature of person making service


          Title (if any)

Subscribed and sworn to before me this           day of                 , 20202.


Judge, notary or other officer
authorized to administer oaths


Official title



                                                      Page 2 of 3
              Case 1:20-cv-00504-KK-JHR Document 1 Filed 05/26/20 Page 20 of 31
,.   4


                                                     USE NOTE

                 1.      Unless otherwise ordered by the court, this return is not to be filed with the court
         prior to service of the summons and complaint on the defendant. ,

                2.       If service is made by the sheriff or a deputy sheriff of a New Mexico county, the-
         signature of the sheriff or deputy sheriff need not be notarized.

         [Adopted effective August 1, 1988; as amended by Supreme Court Order 05-8300-01, effective
         March 1, 2005; by Supreme Court Order 07-8300-16, effective August 1, 2007; by Supreme Court
         Order No. 12-8300=026, effective for all cases filed or pending on or after January 7, 2013.]




                                                    Page 3 of 3
Case 1:20-cv-00504-KK-JHR Document 1 Filed 05/26/20 Page 21 of 31




                       EXHIBIT B‐4
         Case 1:20-cv-00504-KK-JHR Document 1 Filed 05/26/20 Page 22 of 31



STATE OF NEW MEXICO
COUNTY OF McKINLEY
ELEVENTH JUDICIAL DISTRICT COURT

JEREMY MITCHELL,                               §
                                               §
         Plaintiff,                            §
                                               §
v.                                             §            No. D-1113-CV-2020-00133
                                               §
BPL PLASMA, Inc.,                              §
                                               §
         Defendant.                            §



                            NOTICE OF FILING NOTICE OF REMOVAL


TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Defendant BPL Plasma, Inc., who has filed a Notice of Removal on this

date in the office of the Clerk of the United States District Court for the District of New Mexico,

a copy of which is attached hereto as Exhibit 1.

                                             Respectfully submitted,

                                             /s/ Carleton Abney Davis
                                             Carleton Abney Davis
                                             NM Bar No. 28128
                                             2401 Aldrich Street, Unit #362
                                             Austin, TX 78723
                                             Telephone: 512-496-1423
                                             Email: joedavis.adr@outlook.com

                                             ATTORNEY FOR DEFENDANT




NOTICE OF FILING NOTICE OF REMOVAL                                                   PAGE 1
DocID: 4830-2521-2603.1
         Case 1:20-cv-00504-KK-JHR Document 1 Filed 05/26/20 Page 23 of 31



                                CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing Notice of Removal has been served upon the
following on this the 26th day of May 2020:


         Donald G. Gilpin
         Christopher P. Machin
         GILPIN LAW FIRM, LLC
         6100 Indian School Road, NE
         Suite 115
         Albuquerque, NM 87110
         Counsel for Plaintiff

                                        /s/ Kevin Koronka
                                        Kevin Koronka




NOTICE OF FILING NOTICE OF REMOVAL                                         PAGE 2
DocID: 4830-2521-2603.1
Case 1:20-cv-00504-KK-JHR Document 1 Filed 05/26/20 Page 24 of 31




                        EXHIBIT 1
         Case 1:20-cv-00504-KK-JHR Document 1 Filed 05/26/20 Page 25 of 31




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO
                                   ALBUQUERQUE DIVISION

JEREMY MITCHELL,                                    )
                                                    )
                          Plaintiff,                )
                                                    )
v.                                                  )       Case No.:
                                                    )
BPL PLASMA, Inc.,                                   )
                                                    )
                          Defendant.                )



                                       NOTICE OF REMOVAL

         Defendant, BPL Plasma, Inc. (“BPL” or “Defendant”), hereby removes the state court

action described below to this Court based on federal question jurisdiction under 28 U.S.C. §§

1331 & 1441.
                                          BACKGROUND

         1.        On February 27, 2020, Plaintiff commenced a civil action denominated as Jeremy

Mitchell v. BPL PLASMA, Inc., Case No. D-1113-CV-2020-00133 (the “Complaint”) in the

Eleventh Judicial District Court for the State of New Mexico, McKinley County.

         2.        BPL was served on April 23, 2020. This removal is timely because this Notice is

being filed within 30 days of service on BPL. See 28 U.S.C. § 1446.

         3.        BPL submits this Notice of Removal without waiving any defenses to the claims

asserted by Plaintiff, without conceding that Plaintiff has pled claims upon which relief can be

granted, and without admitting that Plaintiff is entitled to any monetary or equitable relief

whatsoever (or that the damages he seeks may be properly sought).



NOTICE OF REMOVAL                                                                    PAGE 1
DocID: 4820-3869-8683.2
         Case 1:20-cv-00504-KK-JHR Document 1 Filed 05/26/20 Page 26 of 31




                            BASIS FOR REMOVAL – FEDERAL QUESTION

         4.        Plaintiff’s Complaint brings claims against BPL pursuant to the Americans with

Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12101 et seq., and Title VII of the Civil Rights

Act of 1964, as amended (“Title VII”), 42 U.S.C. § 2000e et seq.

         5.        Pursuant to 28 U.S.C. §1331, this Court has original jurisdiction over Plaintiff’s

ADA and Title VII claims.

         6.        Therefore, Plaintiff’s ADA and Title VII claims are removable pursuant to 28

U.S.C. §1441(a).

                                                VENUE

         7.        Venue is proper in this district under 28 U.S.C. §1441(a) because this district and

division embrace the place in which the removed action has been pending.

                                               NOTICE

         8.        BPL has provided written notice of the filing of this Notice of Removal to all

parties in this action and are filing a copy of this Notice of Removal with the clerk of the state

court where the action is pending pursuant to 28 U.S.C. §1446(d).

                          DOCUMENTS INCLUDED IN NOTICE OF REMOVAL

         9.        Pursuant to the Federal Rules of Civil Procedure, the following documents are

attached to this Notice.

         Exhibit A – Index of Matters Being Filed

         Exhibit B – Index of State Court File

         Exhibit C – List of Counsel of Record




NOTICE OF REMOVAL                                                                       PAGE 2
DocID: 4820-3869-8683.2
         Case 1:20-cv-00504-KK-JHR Document 1 Filed 05/26/20 Page 27 of 31




         WHEREFORE, PREMISES CONSIDERED, Defendant BPL prays that this Court take

jurisdiction of this action and issue all necessary orders and process to remove this action from

the Eleventh Judicial District Court for the State of New Mexico, McKinley County to the

United States District Court for New Mexico, Albuquerque Division.

                                            Respectfully submitted,

                                            /s/ Carleton Abney Davis
                                            Carleton Abney Davis
                                            NM Bar No. 28128
                                            2401 Aldrich Street, Unit #362
                                            Austin, TX 78723
                                            Telephone: 512-496-1423
                                            Email: joedavis.adr@outlook.com


                                            Kevin Koronka – Pro Hac Vice forthcoming
                                            TX Bar No. 24047422
                                            Leslie Basque – Pro Hac Vice forthcoming
                                            TX Bar No. 24093771
                                            HUSCH BLACKWELL LLP
                                            111 Congress Avenue, Suite 1400
                                            Austin, TX 78701
                                            Telephone: (512) 472-5456
                                            E-mail: kevin.koronka@huschblackwell.com

                                            ATTORNEYS FOR DEFENDANT




NOTICE OF REMOVAL                                                                  PAGE 3
DocID: 4820-3869-8683.2
         Case 1:20-cv-00504-KK-JHR Document 1 Filed 05/26/20 Page 28 of 31




                               CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing Notice of Removal has been served upon the
following on this the 26th day of May 2020:



         Donald G. Gilpin
         Christopher P. Machin
         GILPIN LAW FIRM, LLC
         6100 Indian School Road, NE
         Suite 115
         Albuquerque, NM 87110
         Counsel for Plaintiff

                                           /s/ Kevin Koronka
                                           Kevin Koronka



                          CERTIFICATE OF LOCAL COUNSEL

        I hereby certify that Kevin Koronka and Leslie Basque are members in good standing of
the State Bar of Texas.

                                           /s/ Carleton Abney Davis___
                                           Carleton Abney Davis




NOTICE OF REMOVAL                                                                PAGE 4
DocID: 4820-3869-8683.2
         Case 1:20-cv-00504-KK-JHR Document 1 Filed 05/26/20 Page 29 of 31



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO
                                   ALBUQUERQUE DIVISION

JEREMY MITCHELL,                                    )
                                                    )
                          Plaintiff,                )
                                                    )
v.                                                  )          Case No.:
                                                    )
BPL PLASMA, Inc.,                                   )
                                                    )
                          Defendant.                )


                                        EXHIBIT “A”
                               INDEX OF MATTERS BEING FILED


         1.        Notice of Removal to United States District Court;

         2.        Exhibit “A”: Index of Matters Being Filed;

         3.        Exhibit “B”: Index of State Court’s File;

         4.        Exhibit “C”: List of All Counsel of Record.




INDEX OF MATTER’S BEING FILED                                              PAGE 1
DocID: 4820-3869-8683.2
         Case 1:20-cv-00504-KK-JHR Document 1 Filed 05/26/20 Page 30 of 31



                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW MEXICO
                                     ALBUQUERQUE DIVISION

JEREMY MITCHELL,                                          )
                                                          )
                            Plaintiff,                    )
                                                          )
v.                                                        )    Case No.:
                                                          )
BPL PLASMA, Inc.,                                         )
                                                          )
                            Defendant.                    )


                                           EXHIBIT “B”
                                   INDEX OF STATE COURT’S FILE


            B-1           Register of Actions (Docket Sheet)               5/26/2020

            B-2           Plaintiff’s Original Petition                    2/27/2020

            B-3           Return Citation                                  4/23/2020

            B-4           Notice of Filing Notice of Removal               5/26/2020




INDEX OF STATE COURT’S FILE                                                 PAGE 1
DocID: 4820-3869-8683.2
         Case 1:20-cv-00504-KK-JHR Document 1 Filed 05/26/20 Page 31 of 31



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO
                                   ALBUQUERQUE DIVISION

JEREMY MITCHELL,                               )
                                               )
                          Plaintiff,           )
                                               )
v.                                             )    Case No.:
                                               )
BPL PLASMA, Inc.,                              )
                                               )
                          Defendant.           )


                                          EXHIBIT “C”
                                  LIST OF COUNSEL OF RECORD

Attorneys for Plaintiff

         Donald G. Gilpin
         Christopher P. Machin
         GILPIN LAW FIRM, LLC
         6100 Indian School Road, NE
         Suite 115
         Albuquerque, NM 87110
         (505) 244-3861
         (505) 254-0044 Fax

Attorney for Defendant

         Kevin Koronka
         State Bar No. 24047422
         Kevin.koronka@huschblackwell.com
         Husch Blackwell, L.L.P.
         111 Congress Avenue, Suite 1400
         Austin, Texas 78701
         (512) 472-5456

         Carleton Abney Davis
         N.M. Bar No. 28128
         2401 Aldrich Street, Unit #362
         Austin, TX 78723
         Telephone: 512-496-1423
         Email: joedavis.adr@outlook.com




LIST OF COUNSEL OF RECORD                                           PAGE 1
DocID: 4820-3869-8683.2
